



EXHIBIT 10.3
        
AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        
AMENDMENT (“Amendment No. 1”) dated June 17, 2020, and made effective as of the
29th day of March 2020 (the “Effective Date”), by and between Ralph Lauren
Corporation, a Delaware corporation (the “Company”), and Jane Nielsen (the
“Executive”).


WHEREAS, the Executive currently serves as the Executive Vice President, Chief
Operating Office and Chief Financial Officer of the Company pursuant to an
Amended and Restated Employment Agreement by and between the Company and the
Executive made effective as of March 31, 2019 (the “Employment Agreement”); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.Section 2.1(e)(A) of the Employment Agreement is amended to add the following
parenthetical after the words “annual bonus percentage” effective as of the
Effective Date:


“(except with respect to a reduction in the maximum bonus percentage for the
Company’s Fiscal 2021)”
 
2.Except as specifically amended and/or modified by this Amendment No.1, the
Employment Agreement is hereby ratified and confirmed and all other terms of the
Employment Agreement shall remain in full force and effect, unaltered and
unchanged by this Amendment No. 1.


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set her hand on the date first set forth
above, as of the Effective Date.


RALPH LAUREN CORPORATION


By: /s/ ROSEANN LYNCH
Roseann Lynch, Executive Vice President, Chief People Officer
       
EXECUTIVE


/s/ JANE HAMILTON NIELSEN
Jane Nielsen




1